Writ ot iandainus l)enied,     Opinion   issued l)eccmber 5. 2012




                                               In ‘[lie
                                 uiirt uf Ainah
                         fift1i Jiürirt uf Irxa6 at a11a

                                        No. 05-12-01601-CV


                IN RE 1-IOLLINGS WORTH SAND & GRAVEL, LLC, Relator


                   Original Proceeding from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-05735-E


                              MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Fillmore
                                     Opinion by Justice Lang

       Relator contends the county clerk erred in refusing to accept its supersedeas bond. The facts

and issues are well known to the parties, so we need not recount them herein. Based on the record

before us, we conclude relator has not shown it is entitled to the relief requested. See TEx. R. APP.

P. 52.8(a); Walker v. Pucker, 827 S.W.2d 833, 839-40 (Tex. 1992) Cong. proceeding). Accordingly,

we DENY relator’s petition for writ of mandamus.



                                                             / 7>
                                                             7/;’             //
                                                      DdUGLAS,. LANG              /
                                                                                       /1




                                                      7
                                                      JUST1CEL                    7/



121601F.P05